PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


                                                                                                                                                                                                        In re Application of 
Auffinger et al.
Application No. 16/196,089
Filed: 20 Nov 2018
For: EME PROTECTION CAP SYSTEM WITH PUSH SEALANT EXTRUSION MECHANISM
:
:
:
:	DECISION ON PETITION
:	TO EXPUNGE FILED UNDER
:	UNDER 37 CFR §1.59(b)
:

This is a decision on the petition under 37 CFR 1.59(b), filed March 20, 2019, to expunge information from the above identified application.

This petition is GRANTED

Petitioner requests that four (4) NPL documents filed on January 8, 2019 and identified in the petition as “K”, “L”, “N”, and “O” be expunged from the record because they were unintentionally submitted by Applicant.  A review of the IDS filed on January 8, 2019 determined that the IDS  includes NPL documents identified as “N” and “O” and matching those documents described and identified as ‘N” and O’ in the instant petition. A comparison of the identifying information in the petition associated with documents “K” and “L” and the IDS of January 8, 2019 reveal that this nomenclature is a typographical error in the instant petition. The document description, include title, date, and number of pages for each of “K” and “L” clearly match the IDS identification for NPL Documents listed on page 2 of the referenced IDS and identified as “B” and C” respectively. Therefore, this petition is being treated as a petition to expunge the four (4) NPL documents filed on January 8, 2019 and identified on the IDS as Cite Nos. “B”, “C”, “N” and “O”.

As noted in MPEP § 724.05 (II), a petition to expunge information unintentionally submitted in an application may be filed under 37 CFR §1.59(b), provided that:

(A) the Office can effect such return prior to the issuance of any patent on the application in issue; 
(B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted; 
	(C) the information has not otherwise been made public; 

(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and 
	(F) the petition fee as set forth in 37 CFR 1.17(g)  is included.


The information in question has been determined by the undersigned to not be material to the examination of the instant application. 

As the above condition have been met, the requested material has been expunged. However, the material will not be returned to the applicants. The obligation to return document was removed from 37 CFR § 1.59 (June 30, 2003 Fed Register, Vol. 68, No. 125, 38613.) The documents have been closed from the IFW record so as not to be viewable by non-PTO personnel. This decision only applies to this application, and any other applications containing the proprietary information will need to be separately decided.

Applicant is required to retain the expunged material(s) for the life of any patent which issues on the above-identified application. 

Any questions regarding this decision should be directed to Victor Batson at (571) 272-6987.

/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        

___________________
Wendy Garber, Director
Patent Technology Center 3600
(571) 272-5150


WG/vb/ri